Citation Nr: 1624349	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  An effective date earlier than September 9, 2009 for the award of service connection for a low back disability.

2.  Entitlement to an initial disability rating for lumbar strain in excess of 10 percent for the period prior to December 17, 2010, and 20 percent therefrom. 

3.  Entitlement to a compensable rating for herpes simplex lesions. 

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB). 

5.  Entitlement to an initial rating in excess of 30 percent for asthma. 

6.  Entitlement to an initial compensable rating for allergic sinusitis. 

7.  Entitlement to an initial compensable rating for rhinitis. 

8.  Entitlement to an initial compensable rating for bilateral hearing loss. 

9.  Entitlement to service connection for a skin disability (other than PFB), originally claimed as eczema. 

10.  Entitlement to a compensable rating for urethritis. 

11.  Entitlement to service connection for a rib disability.

12.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1987 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  By that rating action, the RO granted service connection for a lumbar spine disability; an initial 10 percent rating was assigned, effective September 9, 2009.  The Veteran appealed the initial 10 percent rating and effective date of September 9, 2009 for the award of service connection for lumbar strain to the Board.  By that rating action, the RO also continued noncompensable ratings assigned to the service-connected herpes simplex lesions and urethritis.  The Veteran appealed the noncompensable ratings assigned to these disabilities to the Board. 

This appeal also stems from an August 2013 rating action.  By that rating action, the RO, in part, granted service connection for asthma; an initial 10 percent rating was assigned, effective September 26, 2010--the date VA received the Veteran's claim for initial compensation for this disability.  The RO also awarded service connection for sinusitis, rhinitis and PFB; each disability was assigned an initial noncompensable rating, effective September 26, 2010.  The RO also granted service connection for bilateral hearing loss; an initial noncompensable rating was assigned, effective July 27, 2012--- the date VA received the Veteran's claim for initial compensation for this disability.  Finally, the RO denied service connection for eczema.  The Veteran appealed the RO's assignment of initial 10 and noncompensable ratings assigned to the above-cited disabilities and denial of service connection for eczema to the Board. 

Finally, this appeal also stems from a January 2015 rating action issued by the Evidence Intake Center in Newnan, Georgia.  By that rating action, the RO, in part, denied service connection for a rib disability.  The Veteran appealed this rating action to the Board. 

By April 2012 and September 2014 rating actions, the RO awarded initial 20 and 30 percent ratings to the service-connected low back disability and asthma, effective December 17, 2010, the date of a VA examination reflecting an increase in severity of the low back disability, and September 26, 2010, date of claim for initial compensation for asthma.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issues with respect to the service-connected low back strain and asthma remain on appeal and have been framed as that reflected on the title page.

The Board notes that the RO originally adjudicated the Veteran's claim for a skin disability as entitlement to service connection for eczema.  In light of post-service diagnoses of lichen simplex chronicus, acne folliculitis and dermatitis, the Board has expanded the claim to include all skin disabilities (other than PFB and originally claimed as eczema).  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2015, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript is of record.   Following the hearing, the Board received additional evidence from the Veteran and his representative along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2015). 

The Board has also added the issue of entitlement to a TDIU to the instant appeal. The United States Court of Appeals for Veterans Claims (Court) has determined that where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Here, although the RO previously denied a claim of entitlement to a TDIU in the appealed August 2013 rating action, evidence received since this rating action, such as the Veteran's testimony before the undersigned, suggests that he is unemployable because of his service-connected disabilities. (Transcript (T.) at page (pg.) 32).  The Board has therefore added a TDIU claim to the issue on appeal, and recognizes that further development is needed to properly adjudicate the TDIU claim, as discussed in the remand following the decision below.

Issues number two (2) through 12 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The RO's last final denial of service connection for a low back disability was in November 2005. 

2.  The Veteran's next claim for service connection for a low back disability was received by VA on September 9, 2009, and this claim was still pending at the time of the September 2010 rating decision, which granted service connection for low back strain, effective September 9, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 2009 for the grant of service connection for a low back strain have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This appeal, in part, arises from disagreement with the effective date assigned following the grant of service connection for a low back disability.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The outcome of this appeal turns on interpretations of law and not disputed facts. There is no additional assistance that would be reasonably likely to aid in substantiating the claim.  See Livesay v. Principi, 15 Vet App 165, 178 (2001); (holding that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute).

II. Merits Analysis

The Veteran seeks an effective date earlier than September 9, 2009 for the award of service connection for a low back disability. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service; otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. 
 § 3.400(b)(2)(i) (2015).  

Requests to reopen previously denied claims of entitlement to benefits that are received after a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims for increase.  Id. 
Here, the Veteran filed his claim well before March 24, 2015, so the Board has included analysis as to informal claims, including via 38 C.F.R. § 3.157.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2014).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2015). 

Effective prior to March 2015, and applicable to this case, is the regulation that provided that communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  Such informal claim must identify the benefit sought. Id.  

Effective prior to March 2015, and thus in place during the course of the claim and appeal before the Board was 38 C.F.R. § 3.157.  This regulation provided that VA treatment records cannot constitute an informal claim unless service connection was previously established or denied on the basis that the condition was noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2014).  VA treatment records cannot be considered an informal claim for service connection in this case where service connection was denied on the basis that although there was evidence of the Veteran having received treatment for low back pain during military service, there was no evidence of any permanent or chronic residual of a low back disability of record.  Thus, the RO determined that the Veteran's low back disability had not been incurred in or caused by military service.  (See November 2005 rating action). 

The Veteran seeks an effective date earlier than September 9, 2009 for the award of service connection for a low back disability.  He maintains that the effective date for the award of service connection for the low back disability should be 1995 because the St. Petersburg, Florida, RO lost his pending claim and a rating action was never issued.  Thus, in essence, he avers that he has had a pending claim for service connection for a low back disability since 1995. 

The Board will deny an effective date earlier than September 9, 2009 for the award of service connection for a low back disability for the reasons that are outlined below.  

By a September 2010 rating action, the RO granted service connection for a low back disability; an initial 10 percent disability rating was assigned, effective September 9, 2009--the date VA received the Veteran's petition to reopen his previously denied claim for service connection for this disability.  

Historically, VA received the Veteran's initial claim for VA compensation for a low back disability on August 13, 1990.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA on August 13, 1990).  In a March 1991 rating decision, the RO denied service connection for a low back disability.  In a letter to the Veteran, issued that same month, the RO explained to him that he had one year to appeal this rating decision or it would become final.  The Veteran failed to file such a decision and the March 1991 rating action became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  Once a decision becomes final, the law provides that the decision will not be subject to revision on the same factual basis, except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a); 3.105(a).  

Thus, the August 1990 claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for a low back disability as that claim was finally adjudicated.  See 38 C.F.R. 3.160 (c)(2015) (pending claim is defined as an application which has not been finally adjudicated).

On May 8, 1995, the Veteran sought to reopen his previously denied claim for service connection for a back disability.  (See Veteran's letter to VA, received by the St. Petersburg, Florida, RO on May 8, 1995).  Thereafter, the St. Petersburg, Florida RO issued the Veteran several letters in July 1995 informing him of the evidence necessary to substantiate his claim for service connection for a low back disability.  The RO requested that the Veteran submit evidence in support of his claim within 60 days of issuance of the letters.  The RO enclosed consent forms for the Veteran to provide the release of information from his private treating physicians.  The RO also informed the Veteran that if the requested evidence was not received within 60 days from the date of the letters, it would assumed that he did not have any additional evidence to submit, and that it would decide the claim on the evidence of record.  (See St. Petersburg, Florida, RO's letters to the Veteran, dated July 19, 1995, and July 25, 1995).  

After receipt of the RO's July 1995 letters, the Veteran submitted additional medical evidence in support of his claim, albeit it showed treatment for an unrelated psychiatric disability.  The Veteran also submitted a statement, received by the RO in late July 1995, wherein he provided reasons for his lack of treatment for his lumbar spine. (See VA Form 21-4138, Statement in Support of Claim, received by the RO in late July 1995). 

In September 1995, the St. Petersburg, RO sent the Veteran a letter informing him that it was still processing his claim.  In September 1996, the Chicago, Illinois, RO received a letter from the Veteran, dated in May 1996, wherein he requested that the above RO transfer his claims file to the Atlanta, Georgia. RO.  (See May 1996 letter from the Veteran to VA).  On May 30, 1996, the Chicago, Illinois, RO transferred the Veteran's then claims file to the Atlanta, Georgia, RO.

Thereafter, by a November 2005 rating action, the RO denied service connection for a low back disability.  In denying the claim, the RO stated that the Veteran had  reopened his claim service connection for a back disability on May 8, 1995, in Florida; that the RO had asked for supporting evidence, but that it had not received any; that the Veteran filed to reopen his claim on September 21, 1995; and, that the Veteran had moved to Atlanta, Georgia, and had requested a transfer of his claims file on May 24, 1996.  The RO then indicated that it had lost control of the claim and that no decision was never made.  (See November 2005 rating action).  The RO informed the Veteran of its decision in a letter issued the following month (December 2005).  The Veteran failed to file to file a notice of disagreement with the RO's November 2005 rating action and it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  Thus, the May 1995 claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for a low back disability as that claim was finally adjudicated.  See 38 C.F.R. 3.160 (c)(2015) (pending claim is defined as an application which has not been finally adjudicated).

After the final November 2005 rating decision, the Veteran did not file a petition to reopen his claim of entitlement to service connection for a low back disability, either formal or informal, until September 9, 2009.  (See VA Form 21-4138, Statement in Support of Claim, received by VA on September 9, 2009).  Consequently, September 9, 2009, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for a low back disability.  38 C.F.R. § 3.400(q)(2).  As indicated above, where, as in this case, there has been a final disallowance, the effective date of an award of disability compensation based on new and material evidence cannot be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.400(q) (2015).  Here, the earliest non-final new claim was received on September 9, 2009; therefore, an earlier effective date is not warranted for the grant of service connection for a low back disability.

For the reasons discussed above, an effective date earlier than September 9, 2009, is not warranted, as all claims prior to that date were the subject of final denials.


ORDER

An effective date prior to September 9, 2009 for the grant of service connection for a low back strain is denied.   


REMAND

Although additional delay is regrettable, the initial and increased rating claims, as well as the claim for service connection for a skin disability (other than PFB and originally claimed as eczema) must be remanded for additional development; specifically, to schedule the Veteran for VA examinations to determine the current severity of his low back disability; herpes simplex lesions; PFB; asthma; rhinitis; and sinusitis; to obtain clarification of the results of a September 2014 private audiogram; and, to obtain a VA opinion as the etiological relationship, if any, between the Veteran's skin disability and military service.  Regarding the claims of entitlement to an increased compensable rating for urethritis and entitlement to service connection for residuals of a fracture of the right rib, a remand is necessary to have the AOJ schedule the Veteran for a hearing before a Veterans Law Judge at a local RO on these issues.  Finally, a remand is necessary to provide the Veteran and his representative with the elements to substantiate a claim of entitlement to TDIU, to include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and, to afford him a VA examination to ascertain whether his service-connected disabilities render him unemployable.  The Board will discuss each reason for remand below.

I) VA examinations

a. Low Back Disability

The Veteran contends that his service-connected low back disability is more severely disabling than the currently assigned initial 10 and 20 percent rating assigned to the prescribed periods on appeal (i.e., prior to and from December 17, 2010).  

VA last examined the Veteran's lumbar spine in January 2015.  During the January 2015 examination, the Veteran declined range of motion testing of the lumbar spine secondary to pain.  There was also no evidence of any neurological deficits or radiculopathy of the lower extremities.  (See January 2015 VA spine examination report).  During the hearing before the undersigned, the Veteran testified that he had pain and numbness that radiated from his back into his feet and that he limped towards his left leg.  (T. at pg. 19). 

The Board notes that under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In view of the foregoing, the Board finds that new medical examinations of his low back disability is necessary to determine its current severity, to include the presence of any separately ratable neurological disabilities.  Id.

b. Herpes Simplex Lesions and PFB

The Veteran seeks an increased compensable rating for his herpes simplex lesions.  Throughout the appeal, the Veteran, through written statements and testimony before the undersigned, has maintained that since he was initially diagnosed with herpes, the lesions have spread from his groin to his cheeks and tongue.  (T. at pages (pgs.) 21-23)).  He has submitted photographs depicting his contentions.  VA examinations, conducted in November 2012, March 2013, March 2014 and January 2015, did not contain any clinician findings referable to the Veteran's herpes simplex lesions.  In light of the Veteran's contentions that his herpes has increased in severity since he was initially diagnosed, the Board finds that he should be scheduled for a VA examination to assess the current nature, extent and severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Regarding the Veteran's PFB, VA last examined the Veteran in March 2014.  (See VA skin examination uploaded to the Veteran's Virtual VA electronic record).  At that time, the examiner noted that there was no evidence of PFB because the Veteran wore a beard.  During his hearing before the undersigned, the Veteran maintained that his PFB was active at the time of the March 2014 VA examination.  He testified that any shaving caused his face to erupt with bumps.  (T. at pg. 59).  In view of the Veteran's recent contentions before the undersigned regarding the severity of his PFB, the Board finds that he should be afforded an examination to determine its current extent and severity.  Id. 

c. Asthma, Allergic Rhinitis and Sinusitis

On VA Form 9, received by VA in May 2015, the Veteran maintained that his service-connected asthma, sinusitis and rhinitis had all worsened since VA last examined him in March 2014 (Asthma) and May 2011 (sinusitis and rhinitis).  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the Veteran's statements that his service-connected asthma, sinusitis and rhinitis have increased in severity since VA last examined him in 2014 and 2011 for these disabilities, the Board finds that new medical examinations are necessary to determine their current severity.

d. Private Audiogram Clarification-Bilateral Hearing Loss

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  In support of his claim, he submitted a September 2014 private audiogram, performed by Michigan Hearing.  (See September 2014 audiogram, prepared by Michigan Hearing, enclosed with Veteran's October 2015 written argument to VA at pg. 9, labeled as "Correspondence," received and uploaded to the Veteran's VBMS electronic claims file on October 28, 2015).  A review of the September 2014 audiogram reflects that the results are in graphical form only. Further, it is not clear from this report whether the speech discrimination scores were conducted pursuant to the Maryland CNC test as mandated by 38 C.F.R. § 4.85(a) (2015).

In Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.  As a result, the Board finds that clarification from Michigan Hearing who performed the September 2014 audiological testing is necessary, to include clarification of whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.).

e. Skin disability (other than PFB), originally claimed as eczema.

The Veteran seeks service connection for a skin disability (other than PFB), originally claimed as eczema.  The Veteran contends that he currently has a skin disability, variously diagnosed as lichen simplex and eczema, that had its onset during service and that it has continued since that time.  
Service treatment records reflects that in May 1989, the Veteran received treatment, in part, for a rash on his back.  At that time, he was diagnosed as having tinea corporis/minimal dermatitis; keratosis pilaris; condyloma acuminata; and acne. 

Post-service treatment records reflect that the Veteran has a history of eczema, and has been diagnosed as having dermatitis and acne folliculitis, and lichen simplex chronicus.  (See VA treatment records, dated in April and June 2012, labled as Medical Treatment Record-Government Facility, received and uploaded into the Veteran's electronic record on December 3, 2012).  A November 2012 VA examiner noted that the Veteran had a subjective claim of eczema by history.  (See November 2012 VA Male Reproductive System examination report). 

Thus, considering the Veteran's treatment for a skin rash in service and the aforementioned post-service skin diagnoses, as well as his complaints of having had skin problems since service discharge, the Board finds that an adequate VA examination and opinion is needed to assist in determining whether the Veteran's diagnosed skin disabilities were caused by or are related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

II) Hearing Request-Initial Rating Urethritis and Service Connection Rib Disability

A preliminary review of the record finds that the issues of entitlement to an initial compensable rating for urethritis and entitlement to service connection for a rib disability are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On his Form 9 substantive appeal, dated in May 2012 (urethritis) and May 2015 (rib disability) the Veteran requested a hearing before the Board at a local RO (i.e., Travel Board (TB) hearing)).  A review of his electronic record found that he has not withdrawn the hearing request. He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700 (2015).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a TB hearing on the above-cited issues as requested.  38 C.F.R. § 20.704 (2015).
III) TDIU
A remand of the claim of entitlement to TDIU is also necessary in order to inform the Veteran of the elements necessary to substantiate this claim.  He should also be provided an updated VA Form 21-8940 and be asked to complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 

The Board finds that a remand is also necessary in order to afford the Veteran a VA examination so as to ascertain whether his service-connected disabilities, notably his low back disability render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  Request that he complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work. 

2.  Copies of updated treatment records should be obtained and added to the claims folder.

3.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected low back disability.  The Veteran's VBMS and Virtual VA electronic records must be made available to the examiner for review of pertinent documents therein in conjunction with his or her examination, and the examiner should confirm that such records were reviewed. 

The examiner must conduct range of motion studies of the lumbar spine, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

a). The frequency and duration of any doctor prescribed bedrest (i.e., incapacitating episodes) caused by the lumbar spine disability must be described. If no bedrest has been prescribed, the examiner should so state.

b). The examiner must discuss whether there are any objective neurological abnormalities associated with the service-connected lumbar spine disability, such as lower extremity radiculopathy, other neuropathy, or bowel/bladder abnormalities.  For each identified abnormality, a description of its symptoms and severity is requested. (The examiner is hereby advised that service connection has been granted for urethritis). 

In regard to any right or left lower extremity radiculopathy found on examination, the examiner should describe the Veteran's symptoms and the extent of their severity (i.e., mild, moderate, etc.).  If the examination clearly shows neurological symptoms of an etiology other than the service-connected lumbar spine disability, the examiner should so state.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  Schedule the Veteran for a VA skin examination to assist in determining the current nature and severity of the service-connected herpes simplex lesions and PFB, as well as the current nature and etiology of any other skin disabilities.  To the extent possible, the examination should be scheduled when the service-connected herpes simplex lesions and PFB disabilities are each in an active phase.  All indicated tests and studies should be accomplished and the findings reported in detail. The electronic record should be made available to the VA examiner. 
   
 After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following:
   
 a). Identify all pathology related to the Veteran's herpes simplex lesions and PFB and indicate the percentage of the entire body affected and the percentage of exposed areas affected by each disability. 
   
 b). Indicate whether the Veteran's herpes simplex lesions and/or PFB have required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.
   
c). If possible, the examiner should comment on the functional impairment of each disability.
   
The examiner is asked to answer the following, as posed for each skin disability (other than PFB and recurrent herpes simplex lesions) diagnosed on examination: 

Whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a skin disability (other than recurrent herpes simplex lesions and PFB): (i) had its clinical onset during the Veteran's active service or, (ii) that such a disorder was caused by any event or incident that occurred during his active service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  After completion of the above, schedule the Veteran for a VA examination of the service-connected sinusitis, allergic rhinitis and asthma, to determine the current severity of those disabilities.  
The Veteran's electronic record and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.
   
a). In regards to sinusitis, the examiner must discuss the following:

(i) Is there evidence of one or two incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;

(ii) Is there evidence of three or more incapacitating episodes per year of sinusitis requiring four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis for this opinion is one that requires bed rest and treatment by a physician.
   
b). In regards to the allergic rhinitis, the examiner must discuss the following:
   
   (i) the presence of polyps, and 

(ii) the absence of polyps, but with a (A) greater than 50 percent obstruction of nasal passages on both sides or (B) complete obstruction of one side. 
   
 c). In regards to the asthma, the examiner must discuss the following:
   
   (i) the Veteran's FEV-1 and FEV-1/FVC,
   
 (ii) the extent of his monthly visits to a physician to care for exacerbations, and
   
 (iii) whether the Veteran has received medication, and if so the frequency of: (A) high dose corticosteroids or immune-suppressive medications, 
(B) courses of systemic (oral or parenteral) corticosteroids each year, (C) inhalational or oral bronchodilator therapy, and/or (D) inhalational anti-inflammatory medication.
   
If possible, the examiner shall also consider any functional impairment caused by each disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

6.  Contact Michigan Hearing, 30475 Woodward Avenue, Royal Oak, Michigan 48073, and request that it identify the speech discrimination test utilized during a September 2014 audiological evaluation of the Veteran, especially insofar as whether it was done using the Maryland CNC Test.  Also ask that t the pure tone threshold findings in numerical (not just graphical) form be provided, to better correlate these results with 38 C.F.R. § 4.85  in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.

7.  Schedule the Veteran for an examination with an appropriate vocational or other specialist to determine the impact of his service-connected disabilities (i.e., asthma, herpes simplex lesions; sinusitis; low back strain; PFB; rhinitis; urethritis; bilateral hearing loss; and, tinnitus) on the Veteran's ability to secure or follow a substantially gainful occupation. The Veteran's VBMS and Virtual VA electronic records must be reviewed by the examiner and all necessary tests should be conducted and all clinical findings should be reported in detail.

Thereafter, the examiner must comment on functional impairment caused solely by the service-connected disabilities relative to his ability to secure or follow a substantially occupation.  The Veteran's age or the impact of any nonservice-connected disabilities should not be considered or mentioned.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience. The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.

8.  Readjudicate the Veteran's claims of entitlement to an initial disability rating for lumbar spine strain in excess of 10 percent for the period prior to December 17, 2010, and 20 percent therefrom; entitlement to an increased compensable rating for herpes simplex lesions; entitlement to an initial compensable rating for PFB; entitlement to an initial 30 percent rating for asthma; entitlement to an initial compensable rating for sinusitis; entitlement to an initial compensable rating for rhinitis; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to a compensable rating for urethritis; entitlement to service connection for a skin disability (other than recurrent herpes simplex lesions and  PFB, and originally claimed as eczema); and entitlement to service connection for a rib disability.  In addition, adjudicate the claim of entitlement to TDIU. 

If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) that addresses all the evidence received since issuance of an April 2015 SSOC and be afforded the opportunity to respond.  

9.  Schedule the Veteran for a Board videoconference hearing on the issues of entitlement to an initial compensable rating for urethritis and entitlement to service connection for a rib disability  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)  (2015).  A copy of the notice of that hearing should be uploaded to the electronic record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims files should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These clams be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


